DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 3 and 14 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 August 2022.
Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 4 – 13 are currently pending and considered below.
	Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an [AltContent: connector]abstract idea without significantly more.
[AltContent: connector]101 Analysis – Step 1
[AltContent: connector]Claim 4 is directed to a method of aggregating data of movement of objects and creating prediction of probabilistic movement of objects in near environment. Therefore, claim 4 is within at least one of the four statutory categories. to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, [AltContent: connector]and/or c) mental processes. 
Independent claim 4 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 4 recites:
A method of providing an intelligent transportation network of at least one road, comprising: 
aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data; 
using the aggregated data to derive patterns to describe historical behaviors, density, speed, and characteristics of the one or more objects and the space and the environment around the one or more objects; 
aggregating, analyzing, and storing historical data of cardinal direction movement of the one or more objects from one direction to another direction; and 
creating at least one prediction comprising probabilistic behaviors and characteristics of the one or more objects and the environment around the one or more objects
The examiner submits that the foregoing bolded limitation(s) constitute a  “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “derive patterns … and creating …” in the context of this claim[AltContent: connector] encompasses a person (driver) looking at data collected and forming a simple judgement. Accordingly, the claim recites at least one abstract idea.
[AltContent: connector]101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a [AltContent: connector]manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical applicant follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method of providing an intelligent transportation network of at least one road, comprising: 
aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data; 
using the aggregated data to derive patterns to describe historical behaviors, density, speed, and characteristics of the one or more objects and the space and the environment around the one or more objects; 
aggregating, analyzing, and storing historical data of cardinal direction movement of the one or more objects from one direction to another direction; and 
creating at least one prediction comprising probabilistic behaviors and characteristics of the one or more objects and the environment around the one or more objects
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer with network to perform the process. In particular, “aggregating data” is recited at a high level of generality (i.e. as a general means of gathering object related data for use in the analyzing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception [AltContent: connector](MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
[AltContent: connector]101 Analysis – Step 2B, Prong II
additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well- understood, routine, conventional activity in the field. The additional limitations of “aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the system is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claims 5 – 13 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as additional elements merely gather/collect and transmit data. Therefore, dependent claims 5 – 13 are not patent eligible under the same rationale as provided for in the rejection of claim 4.
Therefore, claims 4 – 13 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 – 7, 9 – 11 and 13 /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (Hereinafter Zhang) (US 2019/0317513).

As per claim 4, Zhang discloses elements of:
a method of providing an intelligent transportation network of at least one road, comprising: 
aggregating data on a presence and directional movement of one or more object, a density and speed of the one or more objects, and a description of an environment around the one or more objects, so as to provide aggregated data (See at least paragraph 19 – 20; sensor data is collected from one or more sensors mounted on an autonomous driving vehicle (ADV) while the ADV is moving within a region of interest (ROI) that includes a number of obstacles. The sensor data includes obstacle information of the obstacles and vehicle data of the ADV. Each of the vehicle data is timestamped with a current time at which the vehicle data is captured to generate a number of timestamps that correspond to the vehicle data. The obstacle information, the vehicle data, and the corresponding timestamps are aggregated into training data. The training data is used to train a set of parameters that is subsequently utilized to predict at least in part future obstacle behaviors and vehicle movement of the ADV. In one embodiment, prior to aggregating the obstacle information, the vehicle data, and the corresponding timestamps into the training data, the obstacle information and the vehicle data are extracted from the sensor data. In one embodiment, subsequent to aggregating the obstacle information, the vehicle data, and the corresponding timestamps into the training data, the set of parameters is trained using the training data to learn obstacle behaviors of the obstacles and current vehicle movement of the ADV.; 
using the aggregated data to derive patterns to describe historical behaviors, density, speed, and characteristics of the one or more objects and the space and the environment around the one or more objects (See at least paragraph 56; Decision module 304/planning module 305 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle. For example, the collision avoidance system may effect changes in the navigation of the autonomous vehicle by operating one or more subsystems in control system 111 to undertake swerving maneuvers, turning maneuvers, braking maneuvers, etc. The collision avoidance system may automatically determine feasible obstacle avoidance maneuvers on the basis of surrounding traffic patterns, road conditions, etc. The collision avoidance system may be configured such that a swerving maneuver is not undertaken when other sensor systems detect vehicles, construction barriers, etc. in the region adjacent the autonomous vehicle that would be swerved into. The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle. The collision avoidance system may select an avoidance maneuver predicted to cause the least amount of acceleration in a passenger cabin of the autonomous vehicle. With continued reference to FIGS. 3A-3B, data collector 308 (which may be similar to data collector 121) may collect and label sensor data from a variety of sensors mounted on autonomous vehicle 101 (i.e., sensor system 115) while autonomous vehicle 101 is operating in autonomous or manual mode. The collected sensor data, for example, may include vehicle data and obstacle information of the perceived obstacles. As previously described, vehicle data may include information indicating the driving commands (e.g., throttle, brake, steering commands) issued and responses of the vehicles (e.g., speeds, accelerations, decelerations, directions) captured by the sensors of the vehicle 101 at different points in time. Obstacle information may include a position (e.g., x, y, z coordinates) and reflectivity of each obstacle detected by the sensors of vehicle 101. As with data collection 121, in one embodiment data collector 308 may invoke a timestamp module (not shown) to timestamp each sensor data with a current time, thereby generating a variety of timestamps for the collected sensor data); 
aggregating, analyzing, and storing historical data of cardinal direction movement of the one or more objects from one direction to another direction (See at least paragraph 19); and 
creating at least one prediction comprising probabilistic behaviors and characteristics of the one or more objects and the environment around the one or more objects (See at least paragraph 22; sensor data is collected from one or more sensors mounted on an ADV while the ADV is operating in autonomous mode. Each of the sensor data is timestamped with a current time at which the sensor data is captured to generate a number of timestamps that correspond to the sensor data. Vehicle data of the ADV and obstacle information of perceived obstacles are extracted from the sensor data. Behaviors of the perceived obstacles and vehicle movement of the ADV are predicted based on the extracted vehicle data, the extracted obstacle information, the corresponding timestamps, and a set of training parameters that is previously trained to learn historical obstacle behaviors and vehicle movement of the ADV).

As per claim 5, Zhang discloses elements of:
sharing, using an application programming interface, at least one of the historical data or the at least one prediction with at least one of a connected vehicle system, a municipality, or an enterprise system (See at least paragraph 22 – 23).

As per claim 6, Zhang discloses elements of:
receiving feedback from the connected vehicle system, the municipality, or the enterprise system regarding the data, the feedback comprising at least one of an acknowledgement of receipt of the data by the connected vehicle system, the municipality, or the enterprise system, or a validation of the data received by the connected vehicle system, the municipality, or the enterprise system (See at least paragraph 30 and 37).

As per claim 7, Zhang discloses elements of:
providing, to the connected vehicle system, the municipality, or the enterprise system, access to at least one of the historical data or the at least one prediction (See at least paragraph 30 and 59).

As per claim 9, Zhang discloses elements of:
creating an intelligent communication network comprising at least one of communications transmitters associated with the at least one road, physical infrastructures around the at least one road, connected vehicles operating on the at least one road, or smartphones or standalone devices used by pedestrians traveling along the at least one road (See at least paragraph 30); and 
relaying data collected by the intelligent communication network to one or more connected vehicles (See at least paragraph 30).

As per claim 10, Zhang discloses elements of:
wherein the intelligent communication network comprises communications transmitters, and wherein the method further comprises dynamically relaying data communication between the communication transmitters (See at least paragraph 30 and 74)

As per claim 11, Zhang discloses elements of:
identifying along the at least one road a rate of directional turn of vehicular or pedestrian traffic in a particular location or intersection and at a given time and from one direction to another direction (See at least paragraph 59); 
using an historical rate of directional turns of vehicular or pedestrian traffic at the particular location or intersection to derive a pattern of the rate of directional turns of vehicular or pedestrian traffic at the particular location or intersection at the given time (See at least paragraph 59); and 
using an historical pattern of the rate of directional turns of vehicular or pedestrian traffic to create a prediction of the rate of directional turns of traffic at a future date and time (See at least paragraph 59).

As per claim 13, Zhang discloses elements of:
identifying changes in topographical conditions along the at least one road (See at least paragraph 48 and 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sathyanarayana et al. (US 2018/0075309).

As per claim 8, Zhang discloses elements of:
wherein the sharing comprises sharing with the municipality (See at least paragraph 30 and 37) but does not explicitly teaches elements of :
wherein the method further comprises using an artificial intelligence engine to consolidate feedback from the municipality into recommendations and sending the recommendations to at least one of the municipality, the connected vehicle system, or the enterprise system. 
Sathyanarayana teaches elements of:
wherein the method further comprises using an artificial intelligence engine to consolidate feedback from the municipality into recommendations and sending the recommendations to at least one of the municipality, the connected vehicle system, or the enterprise system (See at least paragraph 41 and 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the method further comprises using an artificial intelligence engine to consolidate feedback from the municipality into recommendations and sending the recommendations to at least one of the municipality, the connected vehicle system, or the enterprise system as taught by Sathyanarayana in the system of Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



As per claim 12, Zhang discloses all the elements of the claimed invention but does not explicitly teach elements of:
identifying an average speed of vehicular or pedestrian traffic along the at least one road in a particular location and at a given time; and 
using an historical speed of vehicular or pedestrian traffic in the particular location to predict a speed of traffic at the particular location at a future time.
Sathyanarayana teaches elements of:
identifying an average speed of vehicular or pedestrian traffic along the at least one road in a particular location and at a given time (See at least paragraph 67); and 
using an historical speed of vehicular or pedestrian traffic in the particular location to predict a speed of traffic at the particular location at a future time (See at least paragraph 35 and 41).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carver et al. (US 10049408) discloses assessing asynchronous authenticated data source for use in driver risk management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662